Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Amendments made to claims 63, 67, 69, 71 and 77, the cancelation of claims 1-62 and 70, as well as the withdrawal of claims 73-76 and 83, as filed on February 1, 2021, are acknowledged.  
Applicant's arguments, see Remarks filed on February 1, 2021, with respect to amended claims 63 and 77 have been fully considered and are persuasive.  The previous prior art rejections to the claim and their dependent claims, as set forth in the Office action mailed on September 8, 2020, have been withdrawn.

Election/Restrictions
Claims 63 and 77 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 73-76 and 83 are directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 73-76 and 83 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 7, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 63-69 and 71-85 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 63, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on September 8, 2020, see Applicant's arguments filed on February 1, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a composition comprising a hydroxide of a tetravalent metal element, in combination with the rest limitations of the instant claim.  
Regarding claims 64-69 and 71-72, they are dependent from claim 63.
Regarding claim 77, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office action mailed on September 8, 2020, see Applicant's arguments filed on February 1, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a composition comprising a hydroxide of a tetravalent metal element, in combination with the rest limitations of the instant claim.  
Regarding claims 78-82 and 84-85, they are dependent from claim 77.
Regarding claims 73-76 and 83, the method claims use an allowable product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713